Citation Nr: 1106921	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-21 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to oil 
fires.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran had active military service from January 1967 to 
January 1970 and from January 1991 to July 1991.  He also had 
reserve service.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2005 rating decision in which the RO, inter alia, denied 
service connection for COPD, to include as due to oil fire 
exposure.  The Veteran filed a notice of disagreement (NOD) in 
February 2006.  The RO issued a statement of the case (SOC) in 
May 2006.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 2006.  In a 
November 2006 rating decision, the RO, inter alia, continued the 
denial of the claim on appeal.

In March 2007 and April 2009, the RO issued supplemental 
statements of the case (SSOCs) reflecting the continued denial of 
the claim.

In July 2009, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

In October 2009, the Board remanded the claim on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing the requested development, the RO in 
Huntington, West Virginia, continued to deny the claim (as 
reflected in a September 2010 SSOC) and returned this matter to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim appeal have been accomplished.

2.  The Veteran's COPD was not shown in service or for years 
thereafter, and the most probative medical opinion on the 
question of whether there exists a medical nexus between the 
Veteran's current COPD and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for COPD, to include as due 
to exposure to oil fires, are not met.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a March 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The June 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance of 
the March 2005 letter.  

Post rating, an April 2008 letter provided the Veteran with 
general information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
After issuance of the April 2008 letter, and opportunity for the 
Veteran to respond, the September 2010 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA, and private 
treatment records, and the report of a January 2010 VA 
examination, along with a March 2010 addendum.  Also of record 
and considered in connection with the appeal is the transcript of 
the Veteran's July 2009 Board hearing, along with various written 
statements provided by the Veteran, and by his representative, on 
his behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).




II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied.

The Veteran's service treatment records are negative for any 
complaints, findings, or diagnoses related to his lungs.  The 
Veteran's January 1970 separation examination report shows that 
his lungs were normal.  He denied any medical history of asthma, 
shortness of breath, or chronic cough.  His July 1991 separation 
examination shows that the Veteran's lungs were normal.  At that 
time, he denied any medical history of asthma, shortness of 
breath, or chronic cough.

An August 1996 private record of a chest x-ray shows that the 
Veteran's lungs were fully expanded with slight hyperexpansion, 
suggesting mild COPD.  The impression did not include COPD.

A September 2000 private treatment record includes a notation 
that the Veteran had smoked one pack of cigarettes per day for 
thirty years.  He had quit seven months ago.

Private treatment records beginning in June 2003 reflects that 
the Veteran was diagnosed with and treated for COPD.

A February 2005 private treatment record indicates that the 
Veteran had started smoking again.  He was smoking one-half pack 
per day for the past six months.

On his March 2005 claim, the Veteran reported that his COPD began 
in 1992.

In a February 2006 written statement, the Veteran indicated that, 
during his second period of service, he served in the area of the 
oil fires in Kuwait.  During that time, he was constantly exposed 
to smoke from the oil well fires.  He had no symptoms until after 
he was discharged from duty in July 1991.

A March 2008 VA treatment record indicates that the Veteran 
smoked two cigars per week.

During the July 2009 Board hearing, the Veteran testified that he 
was deployed in Kuwait at Camp Freedom, which was on the edge of 
the Kuwaiti oil wells.  Nearly all of the wells were on fire.  
The smoke was constant and, at times, it was dark during the day.  
He was sent on many missions to the oil wells.  He was in this 
location for approximately six weeks before he was transferred 
elsewhere.  He wore no protective gear.  He was not advised that 
a mask would be necessary.  When the Veteran came from these 
missions, he was covered in black residue.  He stated that, after 
these missions, he would cough.  He did not go to sick call, 
because he did not believe it was serious.  He believes that he 
was first diagnosed with COPD in 1993 or 1994.  From his 
discharge until his diagnosis, the Veteran had breathing problems 
that he associated with a cold.  He would then develop bronchitis

In an August 2009 written statement, M.G., M.D., indicated that 
the Veteran suffers severe obstructive ventilatory defect.  The 
Veteran had presented pictures of his involvement in Kuwait when 
the oil well fires were active.  Dr. G stated that the Veteran's 
exposure to this may have contributed to his present condition.

In a September 2009 written statement, L.P., M.D., reported that 
the Veteran was followed by his office for significant COPD.  Dr. 
P felt that the COPD was in part due to exposure to oil well 
fires while the Veteran was in Kuwait.

In January 2010, the Veteran underwent VA examination.  The 
examiner noted that the Veteran had no childhood history of 
asthma, allergies, or lung disease.  He was described as a long-
term smoker, beginning at age 16 and stopping at age 53; he had 
over a 30-pack year history of smoking.  The Veteran reported 
that he was asymptomatic through most of his young adulthood.  He 
indicated that he was in service from January 1991 to July 1991 
and spent time in Kuwait, in the oil fields that were burning.  
He expressed a belief that the smoke irritated his airway.  He 
felt uncomfortable during that time.  He did not seek medical 
attention or wear protection.  He reported that he did well for a 
couple of years but started to notice colds in 1993 that would 
not go away.  He first sought medical attention in 2000 with 
complaints of shortness of breath, frequent chest colds, and 
sputum production.

The examiner detailed the results of pulmonary function testing, 
the reports of which contained in the claims file, dated in 2003 
and continuing until 2009.  The examiner noted that, over time, 
the Veteran's pulmonary function tests actually improved from 
2003 going forward.  He also noted that the Veteran's last chest 
x-ray at the VA facility was in July 2008, and it was normal.  
The Veteran described dyspnea on exertion.  On examination, the 
Veteran had no shortness of breath on rest.  He had a normal lung 
examination, with no wheezes, rhonchi, or rales.

The examiner indicated that it was very hard to make an 
assessment of the role of the oil fires.  Certain, the Veteran's 
symptoms came about within a couple of years of discharge.  
However, given the Veteran's smoking history, this could easily 
be the evolution of COPD in a smoker.  In fact, the pulmonary 
function tests were the worse closest to the oil exposure and 
progressively improved over the years.  He no longer had 
significant hyperinflation, and his airflow was moderately 
obstructed, so the examiner could not comment on the likelihood 
of the oil fires causing the COPD.  While the examiner expressed 
that this certainly may have exacerbated or caused his symptoms 
to appear sooner, he indicated that he would have to conclude 
that it was as likely as not that the oil fires had any role in 
the development of the Veteran's COPD.  It was noted that the 
Veteran's claims file was reviewed.

In a March 2010 addendum, the VA examiner clarified that it was 
his opinion that it was less likely as not that the oil fires had 
any role in the development of the Veteran's COPD.  By way of 
explanation, the examiner noted that the Veteran has a 
significant smoking history and has evidence of chronic airway 
obstruction which has improved over time since discharge from 
service.  Furthermore, the examiner indicated that he did not 
believe that the COPD was permanently aggravated by the exposure 
to oil fires during service.  There was no evidence for this 
either in the pulmonary function tests, the Veteran's history, or 
other objective data.
 
First, the Board notes that the Veteran has not asserted that his 
COPD symptoms began in service or have existed since service.  In 
fact, the Veteran has stated on two separate occasions that his 
symptoms began in either 1992 or 1993, and the Veteran separated 
from service in 1991.  Therefore, while the Veteran is certainly 
competent to report his history of symptomatology, in this case, 
that stated history does not establish any COPD symptoms in 
service or continuity of symptomatology since discharge.

In analyzing the evidence of record, the Board finds that there 
are three competent opinions of record addressing whether the 
Veteran's COPD is due to his service: Dr. G's August 2009 
opinion, Dr. P's September 2009 opinion, and the January 2010 
opinion of the VA examiner, along with the March 2010 addendum.  
These opinions represent conflicting evidence on the question of 
whether the Veteran's COPD is related to his service.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
A medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

First, in evaluating the opinion from Dr. G, the Board notes that 
the physician stated only that the Veteran's exposure to oil 
fires "may have contributed to his present condition."  While 
this opinion suggests that the Veteran has COPD that may be due 
to service, the speculative terminology used by Dr. G provides an 
insufficient basis for an award of service connection.  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 
4, 6 (1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) ("may or may not" language by a physician is 
too speculative).  As the opinion offered by Dr. G employed the 
term "may," the Board finds that it is speculative in nature, 
and thus, the Board assigns it little, if any, probative value.

Second, the Board notes that the opinion provided by Dr. P 
contained no rationale for the conclusion reached.  Dr. P merely 
stated that he believed that the Veteran's COPD was, in part, due 
to his exposure to oil well fires in Kuwait.  Dr. P did not state 
that he reviewed the Veteran's claims file.  While this does not 
automatically render this opinion less probative, Dr. P never 
mentions the Veteran's significant smoking history or any 
specific medical history in reaching this conclusion.  As such, 
there is no indication that Dr. P had an accurate picture of the 
Veteran's military and medical history, both of which are 
pertinent to any opinion given.

By contrast, the Board points out that, in both the January 2010 
examination report and March 2010 addendum, the VA examiner 
indicated that the Veteran's claims file had been reviewed.  The 
Veteran's smoking history was detailed, as were his history of 
medical treatment and test results.  The VA examiner provided an 
opinion along with a stated rationale that was based upon the 
Veteran's specific medical and social history.  Given this, the 
Board can only conclude that the opinion provided by the VA 
examiner is more probative than those provided by Dr. G or Dr. P.  
As such, the medical opinion evidence against the Veteran's claim 
outweighs that in favor of the claim 

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the appellant and his 
representative; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim turns 
on the medical matter of whether there exists a relationship 
between the COPD for which service connection is sought and 
service, a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the Veteran nor his representative is shown 
to be other than a layperson without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on the medical matter upon which 
this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for COPD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for COPD, to include as due to exposure to oil 
fires, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


